Citation Nr: 9910909	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether the reduction in rating from 20 percent to 10 
percent for the veteran's service-connected L3-4 
spondylolisthesis with disc space narrowing, effective 
January 1, 1993, was proper.

2.  Entitlement to an increased evaluation for service-
connected L3-4 spondylolisthesis with disc space narrowing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
September 1990.  This appeal arises from an October 1992 
rating decision of the Roanoke, Virginia, regional office 
(RO) which reduced the disability evaluation for the 
veteran's service-connected L3-4 spondylolisthesis with disc 
space narrowing from 20 percent to 10 percent, effective 
January 1, 1993.  The notice of disagreement which took issue 
not only with the reduction but alleged that the disability 
had actually increased in severity was received February 
1993.  The statement of the case was issued in March 1993.  
The veteran's substantive appeal was received in April 1993.

This matter was Remanded by the undersigned in February 1996 
and February 1998 for the purpose of obtaining additional 
medical evidence and to afford the veteran due process, and 
it has been returned to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  By a rating action dated in February 1991, the veteran 
was assigned a 20 percent disability rating for his L3-4 
spondylolisthesis, after service connection was granted for 
the same.

2.  By rating action of June 1992, the RO proposed to reduce 
the disability evaluation assigned to the veteran's low back 
disability from 20 percent to 10 percent based on a report of 
VA examination.

3.  In an October 1992 rating action, the decision to reduce 
the evaluation of the veteran's L3-4 spondylolisthesis with 
disc space narrowing to 10 percent was made final, effective 
from January 1, 1993.

4.  The reduction in rating was not based on the veteran's 
complete medical history.

5.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

6.  The veteran's service-connected back disability is 
currently manifested by subjective complaints of a constant 
low back pain with radiation to the lower extremities and 
increased fatigability during periods of flare-ups; objective 
findings include normal neurological examination and range of 
motion of the lumbar spine as follows: forward flexion to 70 
degrees, backward extension to 20 degrees, and lateral 
flexion to 20 degrees, bilaterally.


CONCLUSIONS OF LAW

1.  The reduction in rating from 20 to 10 percent for 
service-connected L3-4 spondylolisthesis with disc space 
narrowing was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 (1998).

2.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

3.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was seen 
periodically throughout service for complaints of low back 
pain, and that he was diagnosed as having spondylolisthesis 
L3 on L4 with disc space narrowing.  Significantly, an April 
1990 treatment report from the orthopedic department 
indicated that the veteran complained of chronic low back 
pain that radiated into his left lower extremity.  He stated 
that the pain would worsen with prolonged standing, running, 
or sit-ups.  He denied incontinence, numbness, tingling, and 
weakness.  On examination, there was tenderness at the L5, S1 
region.  He had forward flexion to the floor and full 
extension.  Trendelberg was negative.  There was no clonus.  
Motor strength was five (5) out of five (5), bilaterally.  
Straight leg raises were negative.  Hip abduction was normal 
bilaterally.  X-rays showed L3, 4 spondylolisthesis with 
severe disc collapse.  There was also slight 
"laterolisthesis" to the right.  The impression was 
spondylolisthesis L3 on L4 with severe collapse.  The 
examiner indicated that the veteran required conservative 
physical therapy and a lumbosacral corset.  Similar findings 
were made in an April 1990 consultation report from the 
physical therapy clinic.

On a Report of Medical Examination pending retirement, the 
veteran was noted to have spondylolisthesis L3 on L4 with 
severe collapse.  The examiner stated that the diagnosis was 
documented in the medical record.  The examiner also remarked 
that the veteran should seek post-service treatment through 
the VA.

In October 1990, the veteran filed a claim for service 
connection for back pain.  By a rating decision dated in 
February 1991, the veteran was granted service connection for 
L3-4 spondylolisthesis with disc space narrowing.  A 20 
percent disability rating was assigned.  The RO indicated 
that this rating was based on a review of the service medical 
records.

The veteran was afforded a routine orthopedic examination in 
May 1992.  He was noted to have no postural abnormalities or 
fixed deformities.  The musculature of the back was normal.  
He had forward flexion to 100 degrees, backward extension to 
25 degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, and rotation to 45 degrees, 
bilaterally.  The veteran had a normal straight leg raising 
examination.  He had a normal sensory and muscular 
examination.  Deep tendon reflexes were absent at the patella 
and Achilles, bilaterally.  The examiner stated that there 
was no evidence of objective pain on motion.  X-rays showed 
spondylolisthesis of the L3 vertebral body on the L4 
vertebral body.  L3 pars interarticularis defects were seen.  
There was moderately severe marginal osteophytosis at the L3-
L4 interspace with marked narrowing of that disc space with a 
vacuum sign.  The diagnosis was spondylolisthesis L3-L4.

In June 1992, pursuant to 38 C.F.R. § 3.105(e), the RO issued 
a rating decision that proposed a reduction in the evaluation 
of the veteran's service-connected back condition from 20 
percent to 10 percent.  Considering the findings of the May 
1992 VA examination, the RO held that the evidence of record 
did not support an evaluation of 20 percent.  The RO found 
that pain and loss of motion were not identified during the 
May 1992 examination.  The RO stated that the veteran had an 
excellent range of motion with normal straight leg raising 
and sensory and motor exams.

The veteran was sent a letter that referenced the proposed 
reduction that same month.  Therein, he was advised that the 
reduction would not become final until 60 days from the date 
of the letter.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

By a rating action dated of October 1992, the disability 
evaluation for the veteran's service-connected 
spondylolisthesis L3-4 with disc space narrowing was reduced 
from 20 percent to 10 percent from January 1, 1993.  Again, 
the RO stated that there was no evidence of record which 
demonstrated findings of loss of range of motion or pain on 
motion.  The RO added that the veteran also had an excellent 
range of motion of the lumbosacral spine, and that, pursuant 
to 38 C.F.R. § 3.105(e), the veteran had been properly 
notified of the reduction.

The veteran filed a notice of disagreement in February 1993.  
He stated that his back condition had not improved between 
his discharge and his May 1992 VA examination.  In fact, he 
asserted that his back had worsened since his discharge.  
Similarly, in his April 1993 substantive appeal, the veteran 
maintained that the doctor who examined him in May 1992 had 
failed to adequately record his symptoms.  He stated that he 
experienced pain with prolonged standing.  He added that he 
also suffered from muscle spasm and loss of motion of the 
spine.  He said that he used over-the-counter medication to 
treat his back pain.

In February 1996, the matter was Remanded by the Board for 
the purpose of the affording the veteran due process.  
Specifically, the veteran's representative notified the Board 
that the veteran wished to have a hearing held before a 
member of the Board at the local RO.  The RO was instructed 
to schedule the veteran for said hearing.

The veteran failed to report for scheduled personal hearings 
before a member of the Board in June 1997 and September 1997.  
As no additional evidence was received, the matter was 
returned to the Board for appellate review.  The veteran was 
apprised of this development in a letter dated in January 
1998.

The matter was Remanded again by the Board in February 1998.  
Noting that the veteran had argued that his service-connected 
back condition had worsened rather than improved since his 
discharge, and that his most recent VA examination was over 
six (6) years old, the Board found that the veteran needed to 
undergo another VA orthopedic examination.  Moreover, the 
Board indicated that the veteran's complaints of pain on 
movement and use had not been adequately considered.

Medical records from Christian Medical Associates dated from 
September 1991 to November 1997 were associated with the 
claims folder.  Those records show that the veteran was 
followed for complaints including shoulder pain, back pain, 
and hypertension.  Significantly, the veteran was seen in May 
1993 for complaints of chronic low back strain.  A June 1993 
MRI of the lumbar spine showed Grade I spondylolisthesis L-3 
on L-4, degenerative disc disease L-3 through L-5, and 
spondylosis L-1 through L-5.  There was no evidence of a 
herniated disc.  The records contain no findings as to ranges 
of motion of the low back. 

In August 1998, the RO referred the veteran to the Atlantic 
Orthopedic Specialists for the purpose of determining the 
severity of his service-connected back disability.  The 
veteran stated that he was diagnosed as having an L-4 bulging 
disc in 1986.  At that time, he experienced pain down his 
left leg and intermittently down his right leg.  He said that 
he still suffered from radiating pain into his left lower 
extremity.  If he sat for more than 45 minutes or stood 
longer than 90 minutes, he stated that he would get a 
tingling sensation and pain in his left leg.  The veteran 
added that he had flare-ups about once a week that would last 
a day or two.  While his back disability had not 
significantly limited his professional career, he said that 
he was no longer able to participate in sports. 

On physical examination, the veteran could right and left 
bend to 20 degrees.  He stated that he preferred "not to go 
any further."  He could extend to 20 degrees.  Forward 
flexion was to 70 degrees.  All lumbar spine measurements 
were noted to have been measured by a goniometer.  His motor 
and sensory exams were normal.  His deep tendon reflexes were 
normal.  He was able to walk on his heels and toes.  There 
was no evidence of muscle spasm.  The veteran's spine did not 
list.  X-rays revealed an L3-4 Grade I spondylolisthesis with 
complete degeneration of the disc space.  The examiner stated 
that the veteran experienced fatigability with flare-ups of 
his condition, but that his range of motion and ability to 
work was unaffected.  To the best of his knowledge, the 
examiner added that there was "no additional range of motion 
loss" during his flare-ups.  The diagnosis was 
spondylolisthesis at L3-4 with degenerative disc disease at 
L3-4 and L4-5.  Despite his neurological complaints, the 
examiner said that there was no evidence of any neurological 
involvement at the time of the examination.

In October 1998, the RO continued the 10 percent disability 
rating assigned to the veteran' service-connected L3-4 
spondylolisthesis with disc space narrowing.  The RO found 
that the criteria for an increased evaluation had not been 
presented.  A supplemental statement of the case was issued 
to the veteran that same month.

In a statement received in November 1998, the veteran argued 
that the evidence of record did not support the reduction of 
his service-connected back disability from 20 percent to 10 
percent.  He stated that the results of the August 1998 
orthopedic examination showed that his back problem had 
worsened since his discharge from service.  He further 
asserted that the August 1998 examination had been inadequate 
for rating purposes.  He said that the physician failed to 
comment on how his back pain had significantly impacted his 
life.  The veteran contended that he was no longer able to 
jog or exercise.  He stated that flare-ups of his back 
condition adversely affected his ability to perform his job.

II.  Analysis

A.  Whether the Rating Reduction Was Proper?

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the May 1992 VA 
examination, the RO issued the June 1992 rating decision 
proposing to reduce the rating of the veteran's 
spondylolisthesis to 10 percent.  The RO indicated that the 
decision would not become final until the veteran was 
afforded full due process.  In October 1992, the RO issued a 
rating decision reducing the veteran's service-connected 
rating for L3-4 spondylolisthesis with disc space narrowing 
from 20 percent to 10 percent, effective January 1, 1993.

Nevertheless, compliance with 38 C.F.R. §§ 3.105 is not 
solely determinative of the issue of whether the reduction in 
rating was proper.  In any rating reduction case, BVA is 
required to establish, by a preponderance of the evidence and 
in compliance with 3.344(a), that a rating reduction is 
warranted.  Kitchens v. Brown, 7 Vet App  320 (1995).  
Moreover, the RO is required to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), which 
provides in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's disability evaluation had been in effect 
for less than five (5) years.  Thus, the reduction of rating 
in this case requires evidence of an examination disclosing 
improvement in the veteran's L3-4 spondylolisthesis with disc 
space narrowing.

In rating reduction cases, consideration must also be given 
to other applicable criteria as follows:  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
The 20 percent rating disability assigned to the veteran's 
service-connected back disability was based on findings 
contained in his service medical records.  His discharge 
examination merely indicated that he suffered from 
spondylolisthesis L3 on L4 with severe collapse, and this 
diagnosis was documented in the medical record.  In this 
regard, the April 1990 orthopedic consultation report 
indicated that the veteran complained of chronic low back 
pain that radiated into his left lower extremity, and that 
the pain would worsen with prolonged standing, running, or 
sit-ups.  He had forward flexion to the floor and full 
extension.  Trendelberg was negative.  Motor strength was 
five (5) out of five (5), bilaterally.  Straight leg raises 
were negative.  The impression was spondylolisthesis L3 on L4 
with severe collapse.  

When the veteran was afforded a VA orthopedic examination in 
May 1992, the ranges of motion of his lumbar spine were 
recorded.  Straight leg raising, sensory, muscular, and deep 
tendon examinations were also conducted.  The diagnosis was 
spondylolisthesis L3-L4.  The Board observes that the 
examination report did not contain any findings regarding the 
veteran's subjective complaints of increased pain and loss of 
motion with prolonged use or during flare-ups.  The veteran 
has argued that the physician failed to record the symptoms, 
even though he was informed of such.  The findings from the 
May 1992 VA orthopedic examination formed the basis upon 
which the veteran's 20 percent rating was reduced to 10 
percent.

The examination report used as a basis for reduction did not 
contain a medical history or current complaints.  This is 
contrary to the requirements of 38 C.F.R. § 4.2. The VA 
medical examiner based his decision solely on his objective 
findings.  Moreover, the 1992 examination findings did not 
include notation as to whether there was weakened movement, 
excess fatigability or interference with standing.  This is 
contrary to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In other words, in its decision to reduce the 
veteran's service-connected low back disability from 20 
percent to 10 percent, the RO relied on a VA examination that 
was not complete.  The Board finds that the prejudicial 
effect of this error cannot be rectified after the fact, and 
that the restoration of the veteran's 20 percent disability 
evaluation for L3-4 spondylolisthesis with disc space 
narrowing is warranted.

B.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 (1998).

By virtue of this decision, the veteran's service-connected 
L3-4 spondylolisthesis with disc space narrowing is evaluated 
as 20 percent disabling.  Under the criteria for lumbosacral 
strain (Diagnostic Code 5295), a 40 percent evaluation is 
assigned where the lumbosacral strain is severe and involves 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion.  Where there is muscle 
spasm on extreme forward bending and a loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is in order.  Here, the findings for establishing a 40 
percent evaluation under Diagnostic Code 5295 have not been 
shown.  There is no evidence of listing of the entire spine 
to the opposite side, marked limitation of forward bending in 
standing position or loss of lateral motion.  

The low back disability may also be rated under the criteria 
set forth in Diagnostic Code 5292.  Under this code, a 40 
percent disability evaluation is assigned where limitation of 
motion of the lumbar spine is severe.  Moderate limitation of 
motion of the lumbar spine is assigned a 20 percent 
disability rating.  In this case, the evidence does not 
establish more than moderate limitation of motion of the 
lumbar spine.  The August 1998 VA examination report reflects 
that the range of motion of the veteran's lumbar spine was 
forward flexion to 70 degrees, backward extension to 20 
degrees, and lateral flexion to 20 degrees bilaterally.  
Moreover, since there is no complete bony fixation 
(ankylosis) or ankylosis of the lumbar spine, Diagnostic 
Codes 5286 and 5289 are not applicable here.  

The application of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome) was considered in this case.  A 40 percent rating 
for intervertebral disc syndrome is assignable where the 
condition is severe with recurring attacks, with intermittent 
relief.  A 20 percent rating is assignable where the 
disability is moderate with recurring attacks.  A rating 
higher than 20 percent for intervertebral disc syndrome is 
not warranted.  The Board recognizes that the May 1992 VA 
examination indicated that knee and Achilles deep tendon 
reflexes were reported as absent.  However, on his most 
recent August 1998 examination, there was "no evidence of 
any neurological involvement."  That is, his motor and 
sensory function and deep tendon reflexes were normal.  In 
other words, there is no objective medical evidence that the 
veteran's service-connected back disability has caused severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.

Consideration has been given to the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Therein, the United States Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability involving a joint, consideration should 
be given to functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including pain during flare-ups.  Here, the examiner 
stated that the fatigability the veteran would experience 
during periods of flare-ups would "not change his range of 
motion, nor change his ability to work."  The examiner 
specifically opined that there was "no additional range of 
motion loss" during the veteran's flare-ups.  In light of 
these statements, the Board finds that a determination of any 
increased functional limitation of the lumbar spine cannot be 
made.

The manifestations of the veteran's service-connected low 
back condition are in keeping with the 20 percent rating 
assigned the disability.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for service-connected L3-4 spondylolisthesis with disc 
space narrowing.


ORDER

Restoration of the 20 percent disability evaluation for the 
service-connected L3-4 spondylolisthesis with disc space 
narrowing is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


Entitlement to an increased evaluation for service-connected 
L3-4 spondylolisthesis with disc space narrowing, evaluated 
as 20 percent disabling, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

